This case is controlled by the decision in the case ofHiggins v. Brown (decided at this term of court and reported in this volume) 94 P. 703, wherein it is held that an offense committed within the jurisdiction of the United States court of the Indian Territory, not of a federal character, prior to the admission of the state into the Union, and pending in such court at said time, is cognizable in *Page 509 
the district court of the state as successor to such court, in the county in which the offense was committed. The district court of the county of the state in which such offense was committed has jurisdiction of this case. The offense charged being a bailable one, the relator is entitled to be discharged on reasonable bail.
The writ for the discharge of the prisoner is denied. However, if the court below fails to take jurisdiction, and enter an order allowing reasonable bail, after being advised of our conclusions, upon further application an order will be entered in this court allowing relator to be discharged upon bail in a reasonable amount.
All the Justices concur.